

116 S4458 IS: Suppress COVID–19 Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4458IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Cassidy (for himself, Ms. Smith, Mr. Tillis, Mr. King, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo grant the authority for States to enter into interstate compacts or agreements for the purpose of procuring COVID–19 tests.1.Short titleThis Act may be cited as the Suppress COVID–19 Act of 2020.2.Interstate compacts and agreements(a)Establishment and purposesThe consent of Congress is hereby given to States and Indian Tribes to enter into compacts, not in conflict with any law of the United States, for cooperative effort and mutual assistance in procuring COVID–19 tests and supplies for such tests, or cooperative agreements (referred to in this section as agreements) for cooperative effort and mutual assistance in procuring COVID–19 tests and supplies through memoranda of understanding. (b)AssistanceThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall—(1)take all possible steps to encourage and assist States and Indian Tribes entering into interstate compacts or agreements under this section;(2)cooperate with such compacts and agreements; (3)cooperate with States and Indian Tribes forming cooperative agreements for cooperative effort and mutual assistance in procuring COVID–19 tests and supplies for such tests, through memoranda of understanding instead of compacts; and(4)encourage cooperative activities of Federal departments and agencies with such compacts or agreements.(c)Funding(1)Appropriation(A)In generalEffective on the date that is 30 days after the date of enactment of this Act, there are authorized to be appropriated to the Secretary, and there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $25,000,000,000, for purposes of supporting testing procurement. Of such amount—(i)$20,000,000,000 shall be made available to States and Indian Tribes on the date that is 30 days after such date of enactment, which States or Indian Tribes may forward to interstate compacts or agreements authorized under this section; and(ii)$5,000,000,000 shall be reserved for States and Indian Tribes that enter into compacts authorized or agreements recognized under this section.(B)Reservation of amountsOf the amounts appropriated under subparagraph (A), not less than $667,000,000 shall be reserved for awards to Indian Tribes that shall be distributed by the Secretary in consultation with the Indian Health Service. (C)Emergency designation(i)In generalThe amounts provided by this paragraph are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(ii)Designation in SenateIn the Senate, this paragraph is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(2)Allotments(A)Funds for StatesOut of amounts appropriated under paragraph (1) and allocated for the purpose described in paragraph (1)(A)(i) and not reserved under paragraph (1)(B), the Secretary shall allot to each State an amount that bears the same relationship to the total amount so allocated under paragraph (1)(A)(i) and not so reserved that the amount allotted to such State under the State's Public Health Emergency Preparedness cooperative agreement for fiscal year 2019 bears to the total amount appropriated to the Public Health Emergency Preparedness program for fiscal year 2019 for purposes of making allocations to States.(B)Allocations for States entering into compacts or agreementsThe Secretary, not later than 45 days after the date of enactment of this Act, shall allocate the amounts appropriated under paragraph (1) and allocated for the purposes described in paragraph (1)(A)(ii) to eligible States and Indian Tribes that have entered into a compact or agreement under this section or stated their intent to enter into such a compact or agreement, according to a formula established by the Secretary that provides a base amount to each such State and Indian Tribe, plus an additional amount based on population. (d)Eligibility for certain fundingA State or Indian Tribe is eligible for an allocation under subsection (c)(2)(B) only if the compact or agreement that the State or Indian Tribe has joined meets all of the following requirements:(1)Transparency provisionsThe compact or agreement shall publicly disclose all contract sums, terms, requests for proposals, and recipients of contracts on a quarterly basis, and shall publicly disclose, on a quarterly basis, key performance indicators of, with respect to COVID–19 testing used by the compact or agreement, the price, volume, speed to market, and test turnaround time. With respect to new contracts, compacts and agreements shall give priority to contracting entities that can guarantee fulfillment of existing contracts with States or Indian Tribes.(2)Procurement governing structureThe compact or agreement shall demonstrate having consulted with, for purposes of developing contracts for testing procurement, medical professionals, individuals with a background in public health, business, biotechnology, logistics, manufacturing, or procurement.(3)Anti-corruption provisionsThe compact or agreement shall have in place anti-corruption requirements that prohibit anyone who is overseeing the development of the compact or agreement from personally benefitting from any contract the compact or agreement enters.(4)Timely testingThe compact or agreement shall have as a goal testing turnaround times of under 24 hours.(e)ExpirationAmounts appropriated under this section and made available to States and Indian Tribes for testing procurement shall remain available until the later of December 31, 2021, or the date that is 90 days after the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), on January 31, 2020, with respect to COVID–19 expires, and, on such applicable date, any such funds that remain unobligated shall be remitted to the Treasury of the United States. 3.State plans(a)In general(1)In generalEffective on the date that is 30 days after the date of enactment of this Act, there are hereby appropriated to the Public Health and Social Services Emergency Fund, out of amounts in the Treasury not otherwise appropriated, $18,000,000,000, to remain available until expended, to prevent, prepare for, and respond to COVID–19, domestically or internationally, for necessary expenses undertaken by States and Tribal authorities to implement COVID–19 testing, contact tracing, and supporting isolation programs, and to otherwise monitor and suppress COVID–19.(2)Reservation of amountsOf the amounts appropriated under subparagraph (A), not less than $600,000,000 shall be reserved for awards to Indian Tribes that shall be distributed by the Secretary in consultation with the Indian Health Service.(3)Emergency designation(A)In generalThe amounts provided by this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(b)Allocation to States and Indian Tribes(1)In generalOf the amount appropriated under subsection (a), $9,000,000,000 shall be allocated to States and Indian Tribes for contact tracing personnel, $4,000,000,000 shall be allocated to States and Indian Tribes for voluntary self-isolation, income support for individuals in isolation, or other isolation supports, $4,500,000,000 shall be allocated to States for Tribal and local health offices, and $500,000,000 shall be allocated to States and Indian Tribes for data modernization in Tribal and local health offices. States and Indian Tribes may apply for a waiver from the Federal Government to use amounts received under this paragraph for a different purpose than as originally disbursed, provided that any such other use is consistent with the purposes of this section. States and Indian Tribes shall take all possible steps to distribute funding received under this subsection to Tribal and local health offices as promptly as possible.(2)Allocations to StatesAmounts appropriated under subsection (a)(1) and not reserved under subsection (a)(2) shall be allotted to each State in an amount that bears the same relationship to the total amount appropriated under subsection (a)(1) and not so reserved that the amount that the State received pursuant to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2019 bears to the total amount appropriated under such cooperative agreement for such fiscal year. (3)State plansTo be eligible for an allocation under paragraph (1), a State or Indian Tribe shall submit to the Secretary a testing, tracing, and supported isolation plan it intends to follow to achieve suppression of COVID–19 to levels at or below the low incidence plateau set forth by the Centers for Disease Control and Prevention. Such plan shall be developed in consultation with State, local, and Tribal public health departments, include key performance indicators tied to field best practices for contact tracing and supported isolation as well as testing, and be submitted as an addendum to any similar plan a State or Indian Tribe previously submitted to the Secretary, as required pursuant to the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). The Secretary shall make each plan submitted under this paragraph publicly available 60 days after submission. (c)ExpirationAmounts appropriated under this section and made available to States and Indian Tribes for testing procurement shall remain available until the later of December 31, 2021, or the date that is 90 days after the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), on January 31, 2020, with respect to COVID–19 expires, and, on such applicable date, any such funds that remain unobligated shall be remitted to the Treasury of the United States. (d)CoordinationThe Secretary shall develop a plan to coordinate and provide guidance to States and Indian Tribes in drafting their testing plans described in this section and seek to support the development of shared indicators for all States and Indian Tribes. 4.DefinitionsFor purposes of this Act: (1)The terms COVID–19 test, COVID–19 testing, and testing mean a viral or serological in vitro diagnostic test defined in section 809.3 of title 21, Code of Federal Regulations (or successor regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, and the administration of such test, that—(A)is approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k), 360c, 360e, 360bbb–3);(B)the developer has requested, or intends to request, emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3), unless and until the emergency use authorization request under such section 564 has been denied or the developer of such test does not submit a request under such section within a reasonable timeframe;(C)is developed in and authorized by a State that has notified the Secretary of Health and Human Services of its intention to review tests intended to diagnose COVID–19; or(D)is another test that the Secretary determines appropriate in guidance.(2)The term Indian Tribe means an Indian tribe or a tribal organization, as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)The term Secretary means the Secretary of Health and Human Services.(4)The term State has the meaning given such term in section 2 of the Public Health Service Act (42 U.S.C. 201).5.Use of other appropriated amounts(a)In generalOut of any amounts remaining unobligated on the date of enactment of this Act of the additional amount of $25,000,000,000 appropriated to the Public Health and Social Services Emergency Fund under the heading Public Health and Social Services Emergency Fund under the heading Office of the Secretary under the heading Department of Health and Human Services in division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) for the purpose of developing, purchasing, administering, processing, and analyzing COVID–19 tests, including support for workforce, epidemiology, use by employers or in other settings, scale up of testing by public health, academic, commercial, and hospital laboratories, and community-based testing sites, health care facilities, and other entities engaged in COVID–19 testing, conduct surveillance, trace contacts, and other related activities related to COVID–19 testing, $7,000,000,000 shall be allocated for the purposes described in subsection (b).(b)AllocationsOf the $7,000,000,000 reallocated under subsection (a), $234,000,000 shall be proportionately allocated to Indian Tribes, and $6,766,000,000 shall be proportionately allocated to States, together with other amounts allocated to such Indian Tribes and States under section 3, for the same purposes described in such sections and in accordance with the same requirements applicable with respect to allocations of amounts appropriated under such sections. 6.Report to CongressThe Secretary shall report to Congress not later than 30 days after the date of enactment of this Act on how the Secretary intends to distribute funds provided under this Act, including a timeline of distribution of such funds.